Citation Nr: 1243330	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to an increased disability evaluation for service-connected left knee disability, initially characterized as Osgood-Schlatter's Disease and post-operative arthrotomy of the left knee and later defined as total left knee arthroplasty, variously evaluated throughout the appeal period.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  
REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  In that decision, the RO denied the Veteran's claim for an increased rating for what was classified at the time as Osgood-Schlatter's disease of the left knee and post-operative arthrotomy of the left knee.  The RO also denied the Veteran's claims for service connection for a low back disorder, a right knee disorder, and a bilateral hip disorder, all including as secondary to his service-connected left knee disability.  (In the decision, the RO treated the claims for service connection for a right knee disorder and bilateral hip disorder as initial claims, not petitions to reopen.)  Since the March 2006 decision, the RO has issued multiple additional rating decisions in which it re-characterized the Veteran's left knee disability as total left knee arthroplasty and assigned a 40 percent disability rating prior to April 19, 2006; a 100 percent disability rating from April 19, 2006, to May 31, 2007; a 60 percent disability rating from June 1, 2007, to April 13, 2009; a 100 percent disability rating from April 14, 2009, to May 31, 2010; and a 30 percent disability rating from June 1, 2010.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for a right knee disorder and a bilateral hip disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

As will be discussed in further detail in the decision below, the Board finds that reopening the claims for service connection for a right knee disorder and a bilateral hip disorder is warranted and is granting this aspect of the appeal.  The underlying claims for service connection for a right knee disorder and a bilateral hip disorder, and the additional claim for service connection for a low back disorder, all including as secondary to service-connected left knee disability-as well as the claim for increase for the service-connected left knee disability and the TDIU issue-are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  By an unappealed August 2004 decision, the RO denied service connection for a right knee disorder and a bilateral hip disorder, both including as secondary to service-connected left knee disability.  

2.  Evidence received after the August 2004 denial of service connection for a right knee disorder on direct and secondary bases relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.  
3.  Evidence received after the August 2004 denial of service connection for a bilateral hip disorder on direct and secondary bases relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's August 2004 denial of service connection for right knee and bilateral hip disorders, both to include as secondary to the service-connected left knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).

2.  Evidence received since the final August 2004 rating decision is new and material, and the claim for service connection for a right knee disorder, to include as secondary to the service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).

3.  Evidence received since the final August 2004 rating decision is new and material, and the claim for service connection for a bilateral hip disorder, to include as secondary to the service-connected left knee disability, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claims for service connection for right knee and bilateral hip disorders, both to include as secondary to the service-connected left knee disability, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection for right knee and bilateral hip disorders was initially denied in an August 2004 rating decision because the evidence did not show that the Veteran had right knee or hip problems that were related to his service or that were developed secondary to his service-connected left knee disability.  [Evidence of record did not reflect a current right knee or bilateral hip disorder related to his active duty or to his service-connected left knee disability.  He did not appeal that claim, which became final.  He did apply have his claim reopened in June 2005.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC). 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds no such evidence has been offered, the analysis ends there, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is not permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence has not been previously submitted to agency decision makers. "Material" evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, relevant evidence of record at the time of the August 2004 decision consists of service treatment records, VA and private treatment records, and the Veteran's contentions.  His service treatment records showed no treatment for, or diagnosis of, any problems with his right knee or his hips.  Post-service records revealed that the Veteran has continued to seek treatment for problems with his right knee.  He was diagnosed with degenerative joint disease in June 2005 and again in August 2007 by VA treatment providers who conducted radiological evaluation of his right knee and has continued to seek treatment for the disorder since that time.  In addition, a private physician submitted a letter dated in August 2005 in which the physician indicated that the Veteran was experiencing pain, locking, and swelling in his right knee.  Although the physician did not provide a diagnosis of the Veteran's right knee complaints, he stated that the Veteran's right knee complaints are "a component of" his service-connected left knee disorder.  Similarly, the Veteran has continued to complain of pain in his hips.  He underwent VA examination in February 2011, at which time the VA examiner acknowledged his complaints of pain in his hips but found him to have no separate hip disorder.  However, at that time radiological evaluation of the Veteran's hips revealed degenerative joint disease in the lumbosacral junction.  In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2010, at which time he contended that the problems with his right knee and his hips have developed secondary to the altered gait caused by his service-connected left knee disability.

Finding that the claims folder contained no competent evidence that the Veteran experienced any problems with his right knee or his hips while on active duty or that he had a current right knee or hip disorder related to his service-connected left knee disability, the RO, in August 2004, denied service connection for right knee and bilateral hip disorders on direct and secondary bases.  The Veteran did not appeal the RO's decision, which became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  In reaching the conclusion that the August 2004 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, however, no new evidence pertinent to the claim for service connection for a respiratory disorder was received between the August 2004 rating decision and the June 2005 claim.  The August 2004 rating decision is thus final.

The relevant evidence received since the August 2004 denial consists of VA treatment records and the Veteran's contentions concerning his claimed right knee and bilateral hip disorders, as well as a statement from a private physician concerning the possible etiology of his right knee complaints.  With regard to the diagnoses, the Veteran's VA treatment providers have indicated on multiple occasions that the Veteran currently experiences degenerative joint disease in his right knee.  In addition, despite the lack of a clear diagnosis of a bilateral hip disorder and the findings of the February 2011 VA examiner, the Veteran has continued to seek treatment with his VA care providers for his bilateral hip complaints.  In addition, although the VA examiner found the Veteran to have no pathology of the hips, the Board notes that radiological evaluation of the Veteran's hips conducted at that time revealed degenerative joint disease in the lumbosacral junction.  It is unclear from the record whether this finding represents a separately diagnosable hip disorder.  He continues to be monitored and receive treatment for his right knee and bilateral hip complaints from his VA treatment providers.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, the Veteran has provided lay evidence regarding the ongoing symptoms of a bilateral hip disorder, including his seeking continuous treatment from his VA caregivers regarding his bilateral hip complaints.  

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for a right knee disorder-namely, evidence that the Veteran has a diagnosed right knee disorder that may be etiologically related to his service-connected left knee disability.  Further, the newly received evidence suggests that, despite the negative findings of the VA examiner in February 2011, the Veteran has continued to complain of pain in his hips.  In addition, radiological evaluation of the Veteran's hips conducted at that examination revealed degenerative joint disease in the lumbosacral junction.  It is unclear from the record whether this finding does in fact represent a diagnosed hip disorder.  The Board concludes that such additional evidence of a right knee disorder (degenerative joint disease) that is possibly related to his service-connected left knee disability is both new and material.  The Board further concludes that such additional evidence of the Veteran's ongoing treatment for pain in his hips, as well as a possible diagnosis of degenerative joint disease at the lumbosacral junction, is both new and material.  See Shade, supra.  Thus, the Board grants the Veteran's application to reopen these previously denied issues.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a right knee disorder, to include as secondary to the service-connected left knee disability,  having been received, the appeal is granted to this extent only.

New and material sufficient to reopen a previously denied claim for service connection for a bilateral hip disorder, to include as secondary to the service-connected left knee disability, having been received, the appeal is granted to this extent only.


REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159.  

Review of the Veteran's claims file reflects that he has received ongoing treatment at the VA Medical Center (VAMC) in Atlanta, Georgia.  Records in the file obtained by the RO document treatment at this facility most recently in October 2011.  However, the Veteran has stated that he continues to receive treatment at the Atlanta VAMC.  Although the RO has sought records of treatment that the Veteran has received at the Atlanta VAMC through October 2011, it does not appear that the RO has searched for treatment records more recent than that date.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the identified VA medical records may have a bearing on the Veteran's claims for service connection and for a higher rating, a remand of this appeal to the agency of original jurisdiction (AOJ) is necessary to accord the AOJ an opportunity to obtain records of any treatment that the Veteran may have received at the Atlanta VAMC since October 2011.  

Regarding the Veteran's claims for service connection for a right knee disorder, a bilateral hip disorder, and a low back disorder, all including as secondary to his service-connected left knee disability, further review of the claims folder indicates that the Veteran last underwent a VA examination in February 2011.  Report of that examination reflects that the Veteran complained of longstanding pain in his right knee, low back, and bilateral hips.  He reported treating with medication, as well as using a cane and wearing braces on his knees and low back.  He stated that he could walk only 150 feet before needing rest and complained of intermittent pain in the right knee that was exacerbated by walking or climbing stairs.  Physical examination revealed no inflammation, although some painless crepitation was noted.  Range of motion testing revealed flexion to 125 degrees and extension to 0 degrees without pain.  The Veteran was diagnosed with right knee strain.  

Regarding his low back and hip complaints, the examiner noted that the Veteran reported pain in the low back radiating to his right buttock and hip that was aggravated by sitting or standing too long.  The examiner further noted that the Veteran's complaints of hip pain "actually is associated with the back" rather than a separate disability.  Physical examination found a "significant loss of range of motion in the back."  Range of motion of the Veteran's hips was found to be normal bilaterally, as was radiological evaluation.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and found that his complaints of hip pain were "not a separate condition but was pain associated with the low back radiating to the buttocks."  The examiner opined that the Veteran's right knee disorder and low back disorder were not likely caused or aggravated by his service-connected left knee disorder.  The examiner further found there to be "no evidence" that the complained-of right knee and low back disorders are directly linked to service.  However, the examiner failed to offer any rationale for these conclusions.

In addition, at the October 2010 hearing before the undersigned Veterans Law Judge, the Veteran described symptoms of his left knee disorder such as pain and swelling.  In this regard, the Board notes that the latest treatment records are dated in October 2011 and that the most recent VA examination is now nearly two years old.  At the hearing, the Veteran also reiterated his belief that his current right knee disorder, bilateral hip disorder, and low back disorder are etiologically related to his left knee problems.  He further stated that the problems with his knees and low back rendered it difficult for him to engage in any bending, stooping, or lifting, causing him to stop his work in jobs such as welding and cable installation.

In this case, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

The Court has held that, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In addition, the Board notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Here, although the VA examiner addressed the presence of an etiological relationship between the Veteran's claimed right knee, low back, and bilateral hip disorders and service, and between those claimed disabilities and his service-connected left knee disorder, in the February 2011 examination, he did not provide any explanation for so finding, beyond merely stating that there is "no evidence" to support such a conclusion.  Because the examiner did not provide a rationale for his medical nexus opinions concerning whether the Veteran's claimed right knee, low back, and bilateral hip disorders are related to service or have been caused or aggravated by his service-connected left knee disorder, the examination is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2011) (providing that, where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); & Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Further, as noted above, and specifically regarding the Veteran's claim for increase, review of the claims folder indicates that the Veteran last underwent a VA examination in February 2011.  Report of that examination reflects that the Veteran complained of constant pain in his left knee, worsened by prolonged walking, bending, or climbing stairs.  He reported that he took morphine daily to help address his pain.  Physical examination found no instability, although effusion and crepitus were noted.  Range of motion testing revealed flexion of the left knee to 90 degrees, with extension to 15 degrees.  No evidence of weakened movement, fatigability, or incoordination was noted on repetitive motion.  The Veteran was observed to use both a cane and a knee brace for ambulation, but no history of flare-ups in the previous 12 months was noted.  The examiner found that the Veteran's total left knee arthroplasty has "help up quite well," although he diagnosed a flexion contracture of 15 degrees in the left knee.

Post-service treatment records reflect that the Veteran underwent left knee arthroplasty in April 2006 and again in April 2009 and has been followed by VA treatment providers since then.  On multiple occasions, he has been treated for complaints of pain in his left knee, which has been treated with physical therapy, braces, and medications.  After the most recent February 2011 VA examination, he was seen for treatment of an aortic aneurysm in September 2011, when he was found to have continuing left knee pain.  The physician noted that the prescription medication prescribed to treat the pain was providing "ineffective" relief. 

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's left knee disorder.  The Board finds, therefore, that a remand of the Veteran's claim for increase is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, in remanding this issue, the Board observes that, throughout this appeal, the Veteran has asserted that he is unemployed as a result of his service-connected left knee disorder, his service-connected ischemic heart disease, and the disorders for which he is currently seeking service connection.  Specifically, the Veteran testified at his October 2010 hearing before the undersigned Veterans Law Judge that he has been unable to work for years due to pain from his service-connected left knee disability, as well as from pain in his low back.  [In addition to the service-connected left knee disability, service connection is also in effect for ischemic heart disease with coronary artery disease status post stent.]

Clearly, a claim for a TDIU has been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Prior to adjudication of this issue, however, further evidentiary development is necessary-to include a pertinent VA examination to clarify the effect, if any, that the Veteran's service-connected disabilities have on his employability.

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the claims remaining on appeal:  entitlement to service connection for right knee, bilateral hip, and low back disorders, all on direct bases and as secondary to the service-connected left knee disability; entitlement to an increased rating for the service-connected left knee disability; and entitlement to a TDIU.

2.  Obtain records of treatment that the Veteran has received at the VAMC in Atlanta, Georgia, since October 2011.  All such available records must be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact.  38 C.F.R. § 3.159(e) (2012).  

3.  Then, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any right knee disorder, bilateral hip disorder, or low back disorder that he may have, as well as the nature and extent of his service-connected left knee disorder.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary, including X-rays, should be performed.  

a.  The examiner is asked to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer a thorough, well-reasoned opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right knee, bilateral hip, or low back disorder had its clinical onset in service or is otherwise related to active duty. 

b.  If the Veteran is found to have a right knee, bilateral hip, and/or low back disorder that is not related to his active duty, the examiner should also offer a thorough, well-reasoned opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed right knee disorder, bilateral hip disorder, or low back disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected left knee disorder.  [If the Veteran is found to have a right knee disorder, bilateral hip disorder, or low back disorder that is aggravated by his service-connected left knee disorder, the examiner should quantify the approximate degree of aggravation for each such disability.]  

c.  All pertinent left knee pathology should be noted in the examination report-including but not limited to any associated instability and limitation of motion of this joint. Specifically, the examiner must report ranges of flexion and extension of the Veteran's left knee. Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (including the point where pain begins), weakness, excess fatigability, and/or incoordination associated with the knee; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.

The examiner must also elicit information as to the frequency, duration, and severity of any associated symptoms, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis. The absence of any such problems should be noted. The examiner must express functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  

Note: To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  VA Fast Letter 06-25 (November 29, 2006).

d.  The examiner must also discuss the impact of the Veteran's service-connected left knee disorder, when considered together with his service-connected ischemic heart disease and any other disability found to be service-connected pursuant to the development herein, on his ability to work. Specifically, the examiner must opine as to the effect that these service-connected disabilities have on the Veteran's ability to obtain and to maintain gainful employment without regard to any nonservice-connected disability or to his age.  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Ensure that the examination report(s) complies with this Remand and the questions presented herein.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, re-adjudicate the issues remaining on appeal-entitlement to service connection for right knee, bilateral hip, and low back disorders, all on direct bases and as secondary to the service-connected left knee disability; entitlement to an increased rating for the service-connected left knee disability, variously evaluated throughout the appeal period; and entitlement to a TDIU..  If any benefit is not granted, furnish the Veteran and his representative a supplemental statement of the case and afforded them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


